DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 8-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giusti et al (WO2015189351).
Regarding Claim 2, Giusti teaches a vacuum skin packaging process for the manufacture of a microwaveable or an ovenable or a dual ovenable vacuum skin package (Abstract), which comprises:
providing a dual ovenable (Page 8, Line 27) top web (Figs. 5b and 5c- flexible container 12),

disposing the top web over the support (Figs. 5b and 5c- flexible container 12 is disposed around (and over) support 13; Page 14, Line 22- The support, if present, is placed underneath the product, preferably within the flexible container),
disposing a food product onto the support (Figs. 5b and 5c- product 11 on support 13; Page 14, Line 22- The support, if present, is placed underneath the product, preferably within the flexible container),  
heating the top web and molding it down upon and around the product and against the support, the space between the heated top web and the support having been evacuated, to form a tight skin around the product (Page 13, Lines 34-35- the flexible container is heat shrunk around the product, thus conferring a tight appearance to the package), and 
tight sealing said top web over the entire surface of the support not covered by the product by differential air pressure, thus providing a vacuum skin package (Page 13, Lines 34-35- the flexible container is heat shrunk around the product, thus conferring a tight appearance to the package), 
characterized in that said dual ovenable top web is a biaxially oriented (Page 12, Line 7-8) polyester film (Page 12, Line 30-Page 13, Line 5) comprising,
an outer heat sealable polyester layer a) (Page 12, Lines 32- a heat-sealable layer directly adhered to said base layer), 
an inner polyester base layer b), comprising a polyester having an intrinsic viscosity (I.V.) measured according to ASTM D4603-03 higher than 0.75 dl/g (Page 12, Line 31- a polyester having an intrinsic viscosity greater than 0.75 dl/g), and


Regarding Claim 8, Giusti further teaches the polyester film of the top web is coextruded (Page 22, Line 6).

Regarding Claim 9, Giusti further teaches the polyester film of the top web was simultaneously oriented (Page, 22, Line 10-11- the film stretching is preferably done simultaneously).

Regarding Claim 10, Giusti further teaches the films have a percentage of free shrink of at least 2%, 5%, 10% or 15% (Page 12, Line 9-12) thus meeting the instant limitation of the polyester film of the top web has a total free shrink % lower than 15%.  The applicant’s limitation regarding the test method for measuring the total free shrink % is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Since Giusti teaches a total free shrink % lower than 15% (Page 12, Line 9-12), the instant limitation is met.



Regarding Claim 16, Giusti further teaches the package is a dual ovenable vacuum skin package (Page 8, Line 27).

Claims 12-15 and 18- 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giusti et al (WO2015189351) as evidenced by Forloni (WO2012/160142; EP2714390A1).
Regarding Claim 12, the limitations recited as an “and/or” clause are not given significant patentable weight as these limitations are recited as alternatives.  However, in the interest of compact prosecution, the limitations are rejected below.
Giusti further teaches the polyester film of the top web comprises a heat sealable layer a) comprising from about 25% to 70% by weight of at least a first amorphous polyester (Page 11, Lines 10-14) having a melting temperature not higher than the melting temperature of the polyester of the base layer b) (Page 12, Line 33- Page 13, Line 1), from 10% to 20% by weight of at least a thermoplastic resin (Page 11, Lines 18-20) selected from polyamides, polystyrenes, polyethylenes, ionomers, ethylene/unsaturated carboxylic acid copolymers, ethylene/unsaturated esters copolymers, ethylene/propylene copolymers, maleic anhydride- modified polyethylene and ethylene/cyclic olefin copolymers, preferably a maleic anhydride- modified polyethylene (Page 11, Lines 2-9) and from 20% to 60% by weight of at least a further polyester (Page 11, Lines 14-17) characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and/or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C measured according to ASTM D3418 (See RAMAPET N180 by Indorama 

Regarding the limitations of an inner polyester base layer b) comprising an admixture of at least 50% of a polyester resin having an I.V. higher than 0.75 dl/g, and at most 50% of an amorphous polyester; and/or an outer polyester layer c) comprising a polyester characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and/or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C measured according to ASTM D3418,  Giusti teaches the exemplary film is described in EP2714390 (Page 12, Line 30-Page 13, Line 2).  Forloni (EP2714390; WO2012/160142) teaches an inner polyester base layer b) comprising an admixture of at least 50% of a polyester resin having an I.V. higher than 0.75 dl/g, and at most 50% of an amorphous polyester [0021]; and/or an outer polyester layer c) comprising a polyester characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and/or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C measured according to ASTM D3418 ([0044]-[0045]- the outer layer is preferably the same polyester resin as the base layer; [0028]- Suitable further polyesters are preferably characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and / or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C).  Since Giusti teaches the polyester film of Forloni, Giusti teaches an inner polyester base layer b) comprising an admixture of at least 50% of a polyester resin having an I.V. higher than 0.75 dl/g, and at most 50% of an amorphous polyester; and/or an outer polyester layer c) comprising a polyester characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and/or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C measured according to ASTM D3418.

Giusti further teaches the polyester film of the top web comprises a heat sealable layer a) comprising from about 40% to 70% by weight of at least a first amorphous polyester (Page 11, Lines 10-14) having a melting temperature not higher than the melting temperature of the polyester of the base layer b) (Page 12, Line 33- Page 13, Line 1), from 10% to 20% by weight of at least a thermoplastic resin (Page 11, Lines 18-20) selected from ethylene/unsaturated carboxylic acid copolymers, ethylene/unsaturated esters copolymers, and maleic anhydride- modified polyethylene (Page 11, Lines 2-9) and from 20% to 50% by weight of at least a further polyester (Page 11, Lines 14-17) characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and/or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C measured according to ASTM D3418 (See RAMAPET N180 by Indorama in Table 1 indicating an intrinsic viscosity of 0.8 dl/g, a glass transition temperature of 78°C, and a melting point of 245°C; Examiner notes only 1 of these characteristics is required by the instant claim).

Regarding the limitations of an inner polyester base layer b) comprising an admixture of at least 55% of a polyester resin having an I.V. higher than 0.75 dl/g, and at most 45% of an amorphous polyester; and/or an outer polyester layer c) comprising at least 95% of the same polyester characterized by an intrinsic viscosity of at least 0.75 dl/g of the base layer b),  Giusti teaches the exemplary film is described in EP2714390 (Page 12, Line 30-Page 13, Line 2).  Forloni (EP2714390; WO2012/160142) teaches an inner polyester base layer b) comprising an admixture of at least 55% of a polyester resin having an I.V. higher than 0.75 dl/g, and at most 45% of an amorphous polyester [0021]; and/or an outer polyester layer c) comprising at least 95% of the same polyester characterized by an and/or an outer polyester layer c) comprising at least 95% of the same polyester characterized by an intrinsic viscosity of at least 0.75 dl/g of the base layer b).

Regarding Claim 14, the limitations recited as an “and/or” clause are not given significant patentable weight as these limitations are recited as alternatives.  However, in the interest of compact prosecution, the limitations are rejected below.
Giusti teaches the exemplary film is described in EP2714390 (Page 12, Line 30-Page 13, Line 2).  Forloni (EP2714390; WO2012/160142) teaches the polyester film of the top web the amorphous polyester of the base layer b) is the same amorphous polyester present in the heat-sealable layer a) ([0027]- preferably, the amorphous polyester resin in the heat-sealable layer is the same polyester resin used in the base layer) and/or the polyester of the outer polyester layer c) is the same polyester present in the base layer b) having an I.V. higher than 0.75 dl/g ) ([0044]-[0045]- the outer layer is preferably the same polyester resin as the base layer; [0028]- Suitable further polyesters are preferably characterized by an intrinsic viscosity of at least 0.75 dl/g or higher and / or by a glass transition temperature Tg not higher than 80°C and/or a melting point higher than 240°C).  Since Giusti teaches the polyester film of Forloni, Giusti teaches the polyester film of the top web the amorphous polyester of the base layer b) is the same amorphous polyester present in the heat-sealable layer a) and/or the polyester of the outer polyester layer c) is the same polyester present in the base layer b) having an I.V. higher than 0.75 dl/g.
2 in both LD and TD measured according to ASTM D882 at 23°, and an elongation at break of at least 105% in both LD and TD measured according to ASTM D882 at 23°C as Applicant asserts that the instantly claimed polyester film and the polyester films of Giusti and Forloni are the same.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that Giusti fails to disclose a vacuum skin package and that Giusti only discloses a modified atmosphere package.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Examiner respectfully disagrees with Applicant’s assertion as Giusti teaches the flexible container is heat shrunk around the product (Page 13, Lines 34-35) thus forming a tight skin around the product.  Examiner further notes that Giusti is not limited to the embodiment shown in Figure 6a as cited noting that Figures 5a-c (of which Figures 5b and 5c were previously cited by Examiner) show an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.K./Examiner, Art Unit 1748                             
1/31/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712